In habeas corpus proceedings petitioner challenges the provisions of Sections 2 to 7 inclusive of an ordinance of the City of Apalachicola, Florida.
Section 1 of the ordinance provides for the establishment *Page 436 
and location of public market places contemplated by the challenged sections.
The challenged sections are:
"An Ordinance Regulating the Sale Within the City of Apalachicola of Meats, Fruits, Vegetables and Other Food Stuffs, Providing for the Establishment of Certain Market Places and for the Granting of Permits, and Providing for Certain Licenses, Charges and Fees to be Paid by the Grantees of Such Permits: and Providing Penalties for Violation of the Provisions of This Ordinance.
"Be It Ordained by the Mayor and Board of City Commissioners of the City of Apalachicola, Florida, as Follows:
"First. The Mayor of the City of Apalachicola shall provide, set apart and designate one or more convenient and appropriate places within said city which shall be known and designated as public market places. When deemed practicable by the Mayor and commissioner in charge of streets, parts of city streets available for the purpose may be set apart as such market places, but no such market place shall be established within one hundred feet of the front entrance of any licensed grocery store. Said market place shall be subdivided and marked off into uniform spaces distinguished by numbers or letters; one or more as required of such spaces shall be allotted to each person, firm or corporation to whom a permit shall be granted to sell meats, fruits, vegetables or other food stuffs under the provisions of this ordinance, and the space or spaces so allotted shall be designated on each permit. Each such space shall be of sufficient dimensions to accommodate one truck or automobile.
"Second. Any person, firm or corporation before selling or offering for sale within the corporate limits of the City of Apalachicola any meats, fruits, vegetables or other food stuffs shall apply to and obtain from the city cashier a *Page 437 
permit to sell the same within the said city, and all meats, fruits, vegetables or food stuffs of any kind to be sold or offered for sale shall be subject to inspection by the Mayor or under his authority before being offered for sale or sold, and shall be subject to such inspection at all times while the same shall be on sale.
"Third. It shall be unlawful for any person, firm or corporation to sell or offer for sale within the corporate limits of the City of Apalachicola without first obtaining a permit as herein provided, any meats, vegetables, fruits or other food stuffs; or to sell or offer for sale within said city with or without any such permit, any unclean, spoiled, putrid or otherwise unwholesome meats, fruits, vegetables or other food stuffs of any kind.
"Fourth. Any person, firm or corporation to whom a permit shall be issued as herein provided shall have the right during and within the duration of the time limited in the said permit to occupy as a place of sale the space allotted and designated in such permit and at such place to sell meats, fruits, vegetables and other food stuffs in accordance with such permit.
"Fifth. The mayor is hereby empowered after notice and hearing to revoke and cancel any permit granted under the provisions of this ordinance for failure or refusal of the grantee of such permit to observe and comply with the provisions of this ordinance or with any law of the United States or the State of Florida or ordinance of the City of Apalachicola regulating the handling and sale of food stuffs for the purpose of protecting the public health.
"Sixth. Except as in this ordinance otherwise expressly provided it shall be unlawful for any person, firm or corporation to sell or offer for sale any meats, fruits, vegetables or other food stuffs at any places within the city limits of the City of Apalachicola except at the space or *Page 438 
spaces allotted to such persons, firms or corporations in his, her or its permit.
"Seventh. For the purpose of defraying the expenses and enforcement of this ordinance and cost of inspection of meats, fruits, vegetables and other food stuffs sold within said city, under the provisions hereof, permits to sell meats, fruits, vegetables and other food stuffs within said city shall be granted only upon payment to the city cashier of fees and charges therefor as follows: For a permit for one year for each space allotted, Ten Dollars; for permit for one month for each space allotted, One Dollar; for permit for one day for each space allotted, Fifty Cents."
It appears that the provisions complained of are authorized by the City Charter Act and do not violate any provisions of the State Constitution or statutes.
The provisions come within the purview of the State police power and are properly declared to be for the protection of the health and welfare of the people of the City.
The petitioner is remanded to the custody of Respondent.
So ordered.
WHITFIELD, P. J., BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justices TERRELL and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 439